Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1-3, 5, 7, 9-17, drawn to a composition that is a formulation of a pharmaceutical agent, the composition comprising the pharmaceutical agent, a detergent (a first emulsifier), a lipase, a plasticizing agent, an emulsifying agent (a second emulsifier) and an aqueous solvent, classified in CPC subgroup A61K 31/05.
2.  Claims 19-24, drawn to a method of making a formulation comprising a pharmaceutical agent, a detergent (a first emulsifier), a lipase, a plasticizing agent, an emulsifying agent (a second emulsifier) and an aqueous solvent, by combining the pharmaceutical agent and the detergent and heating the mixture to form a first emulsion, heating and adding the aqueous solvent to form a clear solution, adding a second emulsion comprising the lipase, the plasticizer and the emulsifying agent, stirring the second emulsion with the clear solution, and allowing the final mixture to cool, classified in CPC subgroup B01F 2003/0021.
The inventions are independent or distinct, each from the other because:
Inventions 2 and 1 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group 1 can be made by other methods.  It can be made by combining the six ingredients/components and sonicating the resulting mixture, or shaking it, or vortexing it or mixing it in a blender.  Therefore, these inventions are patentably distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in claim 2, Applicant must elect one of the cannabinoids listed in the claim.
b) If Applicant elects Group 1, in claim 5, Applicant must elect one of the categories of detergent listed in the claim, the different categories being detergents of different charges.
c) If Applicant elects Group 1, in claim 9, Applicant must elect one of the detergents listed in the claim that is consistent with the election in (b) above, that is, consistent with the election in claim 5.
d) If Applicant elects Group 1, in claim 7, Applicant must elect one of the lipases listed in the claim.
e) If Applicant elects Group 1, in claim 10, Applicant must elect one of the acids listed in the claim that is a saliva stimulator.  If Applicant elects the mixtures, Applicant must indicate the number of mixtures elected, the number of items in each mixture, and the identity of each item in each mixture elected.
f) If Applicant elects Group 1, in claim 11, Applicant must elect one of the plasticizers listed in the claim.  If Applicant elects the mixtures, Applicant must indicate the number of mixtures elected, the number of items in each mixture, and the identity of each item in each mixture elected.
g) If Applicant elects Group 1, in claim 12, Applicant must elect one of the stabilizing agents listed in the claim.  If Applicant elects the mixtures, Applicant must indicate the number of mixtures elected, the number of items in each mixture, and the identity of each item in each mixture elected.
h) If Applicant elects Group 1, in claim 13, Applicant must elect one of the emulsifying agents listed in the claim.  If Applicant elects the mixtures, Applicant must indicate the number of mixtures elected, the number of items in each mixture, and the identity of each item in each mixture elected.

j) If Applicant elects Group 2, in claim 22, Applicant must elect one of the water-soluble ingredients listed in the claim.  If Applicant elects the mixtures, Applicant must indicate the number of mixtures elected, the number of items in each mixture, and the identity of each item in each mixture elected.
The species are independent or distinct because each species has a different structure and different biological, chemical and pharmaceutical properties (different cannabinoids, different categories of detergents, different detergents in each category, different lipases, different organic acids that stimulate saliva, different plasticizing agents, different stabilizing agents, different emulsifying agents, different products made with the formulation of claim 1, different water-soluble ingredients in the aqueous solution).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-16